 

 

IN THE UNITED STATES DISTRICT COURT js. 0/7
FOR THE SOUTHERN DISTRICT OF GEORGIA.

 

AUGUSTA DIVISION 2OISMAY 15 AN TO: 13
ANTONIO T. WALTON, ) ocerk 1 Hoclsa _—_
) SO. BIST. GF GA.
Petitioner, )
)
- ) CV 119-027
)
EDWARD PHILBIN, Warden, )
)
Respondent. )
ORDER

Petitioner, currently incarcerated at Augusta State Medical Prison (“ASMP”) in
Grovetown, Georgia, originally submitted a petition for writ of habeas corpus under 28
U.S.C § 2254 and seeks to proceed in forma pauperis (“IFP”). However, upon initial review
of Petitioner’s filings, the Court was unable to determine whether he was attempting to assert
a petition for habeas corpus relief or a civil rights claim pursuant to 42 U.S.C. § 1983. On
March 21, 2019, the Court ordered Petitioner to clarify whether he was intending to proceed
with a habeas corpus petition or a § 1983 complaint. (Doc. no. 5.) The Court directed the
Clerk to include the form habeas petition and civil complaint attached to its March 21st
Order, giving Petitioner the option of bringing both claims if he wished. (Id.)

Rather than return the forms as instructed, Petitioner filed a motion to amend and
included nine pages of facts completely unrelated to his initial filing. (Doc. no. 6.) On April
19, 2019, the Court denied as moot Petitioner’s motion to amend and again instructed him to
provide the proper forms of the claims in which he intends to bring because Petitioner failed

to provide the forms as instructed. (Doc. no. 8.) On April 25, 2019, prior to receiving the

 
 

 

Court’s April 19th Order, Petitioner returned both the form habeas petition and the form
complaint. (Doc. no. 9); see Walton v. Dozer, CV 119-063 (S.D. Ga. April 25, 2019)
(hereinafter “CV 119-063”).) The Clerk docketed Petitioner’s amended habeas petition in
the above captioned case and opened a new case for the form complaint. See CV 119-063.
On May 1, 2019, Plaintiff filed a second amended petition stating substantially similar
information as in his amended petition. (Doc. no. 11.)

In his amended and second amended habeas petitions, Petitioner did not provide the
proper information detailing his underlying criminal conviction. (See doc. nos. 9, 11.)
However, in both his original petition and after searching the Georgia Department of
Corrections inmate database, it is clear Petitioner was convicted in Chatham County Superior
Court in Chatham County, Georgia. (Doc. no. 1); see http://www.dcor.state.ga.us; follow
Find an Offender Link; search “Walton, Antonio” (last visited May 14, 2019). It is the
practice of the federal courts in Georgia to transfer an action attacking a conviction to the
district and division in which the original criminal proceedings were conducted. Because
Chatham County is located in the Savannah Division, the Court TRANSFERS the case to

the Savannah Division as Civil Action Number 4:19-cv-110 . All

 

future filings in this case should be made with the Clerk, U.S. District Court, P.O. Box 8286,

Savannah, Georgia 31412.

SO ORDERED this _ | <Phaay of May, 2019, at Augusta, Georgia.

 

 

 
